Citation Nr: 0106070	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for neurotic excoriations.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from September 1944 to June 1946 
and from September 1947 to February 1948.  This matter comes 
to the Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO increased the 
disability rating for neurotic excoriations from 10 to 
50 percent.  The veteran perfected an appeal of that 
decision.

The service medical records show that the veteran was treated 
for a skin rash, and in a June 1952 rating decision the RO 
granted service connection for neurodermatitis, rated as 
10 percent disabling.  The veteran underwent dermatology and 
psychiatric examinations in January 1958, which resulted in 
the conclusion that the skin lesions were manifestations of a 
psychoneurosis, anxiety state, not neurodermatitis.  In a May 
1958 rating decision the RO re-defined the service-connected 
disability as neurotic excoriations, anal region and lower 
extremities, as secondary to psychoneurosis, anxiety state.  
The 10 percent rating that was assigned in June 1952 was 
effective until the increase in March 1999, and the disorder 
has always been evaluated as a dermatology disorder.  
Although the medical evidence shows that the skin disorder is 
a manifestation of a psychiatric disorder, for which service 
connection has been granted, the veteran has not been 
provided a psychiatric examination since January 1958, nor 
has the RO considered the rating criteria for a psychiatric 
disorder in evaluating the service-connected disability.

VA treatment records indicate that the veteran received 
treatment for psychiatric symptoms from March 1997 to June 
1998, including panic attacks.  The treatment records do not, 
however, document the degree of social and industrial 
impairment caused by the psychiatric disability.  The Board 
finds, therefore, that remand in order to provide the veteran 
a psychiatric examination is required.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), in which the Court held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the law, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a skin or 
psychiatric disorder since June 1998.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

3.  The veteran should be afforded a VA 
psychiatric examination and a social and 
industrial survey to determine the nature 
and severity of any psychiatric 
symptomatology.  The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

The psychiatrist should conduct a 
thorough psychiatric examination and 
provide a complete description of the 
history of the psychiatric disorder and 
the current symptomatology that affects 
the veteran's social and occupational 
functioning.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects her ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
impacts her work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.  The examiner 
should provide the complete rationale for 
all opinions given.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinion are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a disability rating in 
excess of 50 percent for the service-
connected disability.  In adjudicating 
that issue the RO should consider all 
body systems and diagnostic codes that 
are relevant to the service-connected 
disability, including a higher or 
separate disability rating for the 
psychiatric manifestations of the 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


